Citation Nr: 1009853	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  05-34 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether vacatur of that portion of the decision of the 
Board of Veterans' Appeals (Board) issued on July 30, 2007, 
denying the Veteran's claim for increased disability rating 
for recurrent left ankle sprains, status post Brostrom 
reconstruction, currently evaluated as 10 percent disabling, 
is warranted.

2.  Entitlement to an increased disability rating for 
recurrent left ankle sprains, status post Brostrom 
reconstruction, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased disability rating for major 
depressive disorder, currently rated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to May 2004, 
including service in Southwest Asia from May 1991 to July 
1991.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Reno, Nevada, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a Travel Board hearing with a Veterans Law 
Judge in conjunction with this appeal in May 2006.  A 
transcript of the hearing is associated with the claims file.  

In July 2007 the Board remanded this case to the RO for 
additional evidentiary development.  The appeal has been 
returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  On July 30, 2007, the Board issued a decision denying the 
Veteran's portion of her appeal for increased disability 
rating for recurrent left ankle sprains, status post Brostrom 
reconstruction.  

2.  In June 2007, the RO received additional pertinent 
evidence from the Veteran regarding her left ankle disability 
and this evidence was not associated with the claims file 
prior to the Board's July 30, 2007 decision.  

3.  The July 30, 2007 Board decision was issued without 
consideration of the pertinent evidence which was in VA 
possession.

4.  Prior to June 7, 2007, the Veteran's service-connected 
left ankle disability was manifested by moderate limitation 
of motion.  

5.  Since June 7, 2007 the Veteran's service-connected left 
ankle disability is manifested by marked limitation of 
motion.  

6.  The Veteran suffers from recurrent suicidal ideation, 
short term memory problems caused by poor concentration, has 
difficulty maintaining basic activities of daily living and 
is unable to obtain or maintain employment, due to her major 
depressive disorder.


CONCLUSIONS OF LAW

1.  The criteria for vacating the portion of the Board's 
decision denying the Veteran's claim for increased disability 
rating for recurrent left ankle sprains, status post Brostrom 
reconstruction, issued on July 30, 2007, have been met.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2009).

2.  The criteria for a disability rating higher than 10 
percent for recurrent left ankle sprains have not been met 
prior to June 7, 2007.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5271.

3.  The criteria for a disability rating of 20 percent for 
recurrent left ankle sprains have been met from June 7, 2007.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5271.

4.  The criteria for an increased rating of 100 percent for 
major depressive disorder have been met from June 23, 2005.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.7, 
4.130, Diagnostic Code 9434 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

On July 30, 2007, the Board issued a decision denying the 
Veteran's claim for an increased rating for her left ankle 
disability.  In November 2007, the Board received a Motion 
for Reconsideration (Motion) of the July 2007 Board decision 
from the Veteran via the Reno, Nevada RO.  In April 2008, the 
Board issued a letter explaining why this Motion was moot and 
that the Board would be vacating its July 30, 2007 as to the 
left ankle issue.  

The July 30, 2007 Board decision did not consider a VA 
examination report evaluating the Veteran's left ankle 
disability dated June 7, 2007.  The evidence is pertinent to 
the Veteran's claim and was received by the Reno RO in June 
2007.  This evidence was not associated with the claims file 
at the time of the Board's July 30, 2007 decision, and the 
Board has not considered this evidence.

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or her representative, or 
on the Board's own motion, when there has been a denial of 
due process.  38 C.F.R. 20.904.  The Board's July 2007 
decision was not based on consideration of pertinent evidence 
which had been received by VA or which VA was on constructive 
notice of at the time of the decision.  In order to assure 
due process, the Board has decided to vacate the July 2007 
decision.

Accordingly, that part of the July 27, 2007, Board decision 
addressing the issue of entitlement to an increased 
disability rating for recurrent left ankle sprains, status 
post Brostrom reconstruction, currently evaluated as 10 
percent disabling, is vacated.  A new decision, addressing 
this issue on appeal, will be entered below.

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (Court).  This vacatur 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Each disability must be considered from the point of view of 
the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has determined that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 
(1999)).  As the factual findings in this case do not show 
distinct time periods where the Veteran's major depressive 
disorder exhibited symptoms that would warrant different 
ratings, staged ratings are not warranted.  However, as the 
factual findings in this case show distinct time periods 
where the Veteran's left ankle sprains, status post Brostrom 
reconstruction exhibited symptoms that would warrant 
different ratings, staged ratings are warranted.  

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating based on 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
during flare-ups and with repeated use, when those factors 
are not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).

The Veteran's left ankle disability is rated as 10 percent 
disabling under DC 5271.  

Under DC 5271, a 10 percent rating is assigned for moderate 
limitation of motion of the ankle and a 20 percent rating is 
assigned for marked limitation of motion of the ankle.  38 
C.F.R. § 4.71a, DC 5271 (2009).

Unfortunately, words such as "moderate" and "marked" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2009).  However, the Schedule for 
Rating Disabilities also provides some guidance by defining 
full range of motion of the ankle as zero to 20 degrees of 
dorsiflexion and zero to 45 degrees of plantar flexion.  See 
38 C.F.R. § 4.71a, Plate II (2006).

The provisions of 38 C.F.R. §§ 4.40, 4.45, or 4.59 require 
consideration of any functional loss due to pain, or any 
weakened movement, excess fatigability, incoordination, or 
pain on movement of the Veteran's joints when the rating code 
under which the Veteran is rated contemplates limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).


Analysis

In a January 2005 rating decision, the RO granted service 
connection for recurrent left ankle sprains and assigned a 10 
percent rating.  

The Veteran sought an increased rating in June 2005.  [The 
Board notes specifically that the Veteran did not disagree 
with the January 2005 rating decision, but stated that she 
"wished to file for increase . . . for limitation of motion 
of the ankle which I am rated 10%."  See VA Form 21-4138, 
dated and received on June 23, 2005.  As such, her statement 
is not viewed as a NOD to the January 2005 rating decision.]  

The crucial evidence in this case consists of a VA 
examination conducted in November 2005 and a VA examination 
conducted in June 2007.  

In November 2005, on physical examination, range of motion of 
the left ankle was 12 degrees dorsiflexion and 36 degrees 
plantar flexion.  There was no ankle pain on motion.  The 
examiner noted that there was no loss of motion following 
repetitive use.  The Veteran's gait was linear with normal 
balance and propulsion.  X-ray of the left ankle was 
unremarkable.  

In June 2007, on physical examination, range of motion of the 
left ankle was 10 degrees dorsiflexion and 45 degrees plantar 
flexion.  There was ankle pain on motion throughout the 
entire arc of movement.  Repetitive movement of the left 
ankle caused additional loss of range of motion of 5 degrees 
in dorsiflexion.  This function was additionally limited by 
pain and instability following repetitive use.  The Veteran' 
was unable to perform heel gait due to pain.  MRI of the left 
ankle showed findings compatible with high-grade tear of the 
anterior tibifibular and clacnoefibular ligaments.  Marked 
scarring of synovium was noted.  There was joint effusion of 
the ankle mortise and soft tissue swelling at the ankle 
laterally.  




A.  Prior to June 7, 2007

Prior to June 7, 2007, the Board finds that the preponderance 
of the evidence is against the assignment of a rating in 
excess of 10 percent.  The record does not demonstrate the 
requisite objective manifestations for a disability 
evaluation in excess of 10 percent for the left ankle 
disability under DC 5271.  Although it revealed some 
limitation of motion, the November 2005 VA examination report 
showed that the Veteran had 60 percent of normal dorsiflexion 
and 80 percent of normal plantar flexion in the left ankle.  
This clearly does not amount to a "marked" limitation of 
motion of the ankle.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran or her representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In addition, the Board has considered whether an increased 
disability rating is warranted for the Veteran's left ankle 
disability based on functional loss due to pain, weakness and 
flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The clinical 
findings of record, however, do not reflect impairment that 
warrants a higher rating.  As noted above, the November 2005 
VA examination revealed that there was no pain on left ankle 
motion or loss of motion following repetitive use.  Therefore, 
although it has no reason to doubt that the Veteran's left 
ankle disability is productive of pain, the Board is unable to 
identify any clinical findings which would warrant an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59.

B.  From June 7, 2007

Based on the evidence of record, the Board finds that an 
increased rating of 20 percent, from June 7, 2007, is 
warranted for the Veteran's service-connected left ankle 
disability.  Specifically the record demonstrates the 
requisite objective manifestations for a disability 
evaluation of 20 percent for the left ankle disability under 
DC 5271.  The July 2007 VA examination report showed the 
Veteran had painful limitation of motion, painful gait and 
that the Veteran only had 50 percent of normal dorsiflexion 
in the left ankle.  

Additionally, the June 2007 VA examiner found repetitive 
movement of the left ankle caused additional loss of range of 
motion of 5 degrees in dorsiflexion.  This function was 
additionally limited by pain and instability following 
repetitive use.  Such findings are evidence of additional 
functional impairment as evidenced by pain on motion as well 
instability after even the least strenuous repetitive motion 
exercise.  

All of the above clearly amounts to a "marked" limitation of 
motion of the ankle.  Hence, the Veteran meets the criteria 
for the 20 percent rating for her knee under DC 5271 from 
June 7, 2007.  However, without evidence of ankylosis of the 
left ankle, a 30 percent rating based on impairment resulting 
therefrom is not warranted.  38 C.F.R. § 4.71a, DC 5270. 

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran or her representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Consequently, the Board finds that the disability picture for 
the Veteran's service-connected left ankle, since June 7, 
2007, more nearly approximates the criteria for a 20 percent 
rating, but no higher.  38 C.F.R. § 4.7.  

Extraschedular rating for the entire appeal period

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) 
(2009).  Here, the rating criteria reasonably describe the 
Veteran's symptoms and provide for additional or more severe 
symptoms than currently shown by the evidence; thus, her 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
The Schedule does provide for higher ratings for the service-
connected left ankle disability.  Moreover, as discussed 
above, the schedular criteria for a higher rating has been 
shown for the period under appeal.

The record does not reflect that the Veteran has required 
frequent hospitalizations for her left ankle disability 
during the period of time on appeal.  In addition, there is 
no indication in the record this left ankle disability alone 
markedly interferes with her employment.  Although the Board 
notes that the Veteran's ankle appears to somewhat limit her 
mobility, it also appears that the Veteran is not employed by 
reason of the combined effect of her service-connected 
disabilities (the Veteran is currently in receipt of total 
disability due to service-connected disabilities), including 
her major depressive disorder.  In sum, there is no 
indication in the record that the average industrial 
impairment from her left ankle disability alone would be in 
excess of that contemplated by the assigned evaluation; it is 
not impractical to apply the regular schedular standards.  
For these reasons, a referral for an extra-schedular rating 
is not warranted.

The Board notes that consideration of the issue of 
entitlement to a total disability rating based on individual 
unemployability is not appropriate, as the Veteran is already 
in receipt of such benefits.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  

Major depressive disorder

The Veteran submitted her claim for an increased rating for 
her major depressive disorder in June 2005.  The January 2006 
Rating Decision continued the Veteran's rating of 50 percent.  
In a January 2009 rating decision, the Veteran was granted an 
increased initial rating of 70 percent, effective from June 
23, 2005; she has continued to express disagreement with an 
evaluation of less than 100 percent.  Cf. AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

VA treatment records from 2005 show in August 2005 an 
examiner found the Veteran lethargic but cooperative and 
reasonable.  She was guarded and her speech was slow, her 
mood was anxious and depressed.  Her insight was limited.  
The examiner found the Veteran's GAF (Global Assessment of 
Functioning) score to be 38.  

A November 2005 VA examiner noted that the Veteran was 
suffering from symptoms such as poor sleep, panic and anxiety 
attacks, depressions and nervousness.  She did not usually 
dress before 11am or 12 pm.  There were no delusions or 
hallucinations and she had good hygiene and grooming.  Mood 
was appropriate to thought process. Sleep is with poor and 
she had low energy.  She feels helpless and is overwhelmed 
easily and get irritable easily.  Her GAF score was listed as 
58.  

A March 2006 VA treatment note shows the Veteran was 
suffering from panic attacks and anxiety.  She had trouble 
sleeping and has nightmares about danger.  The examiner noted 
she was not able to work at this time.  

A May 2006 VA treatment note shows the Veteran was lethargic 
and disheveled, with slow speech and depressed mood.  Her 
thought process and association was disorganized with slight 
of ideas and obsession.  Judgment was impulsive and impaired 
and recent and remote memory was impaired.  Her GAF score was 
40.  
 
VA treatment records from 2007 to October 2008 show the 
Veteran was treated for her mental health symptoms, 
displaying depression, suffering from panic attacks, low self 
esteem, some nightmares, irritability and suicidal ideation.  
Her GAF scores ranged from 35 to 40.  

A VA examiner in October 2008 noted that the Veteran was not 
suffering from delusions or hallucinations and had good 
hygiene and grooming.  Mood was appropriate to thought 
process and there was no homicidal ideation, although some 
suicidal ideation.  The Veteran is able to maintain personal 
hygiene but has difficulty maintaining other basic activities 
of daily living due to poor interest.  She described her mood 
as depressed, with poor sleep and low energy.  She gets 
irritable easily and is tearful.  Interest level is down, 
motivation is poor and anhedonia is present.  She has 
difficulty with concentration.  The Veteran spends most of 
her time in bed, though not asleep and she does little to 
nothing around the house.  The examiner specifically noted 
that the Veteran suffered from recurrent suicidal ideation, 
short term memory problems caused by poor concentration and 
is unable to obtain or maintain employment, due to her major 
depressive disorder.  The Veteran was reported to have a GAF 
score of 40.  

VA treatment records from October 2008 to July 2009 show the 
Veteran displayed continued serious symptoms of depression 
and exhibited GAF scores as low as 35 until July 2009, where 
it increased to 45.  However, she still displayed many of the 
same symptoms.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 61-
70 is indicated where there are, "[s]ome mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g. 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  A score of 51-60 is 
indicated where there are, "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A score of 41-50 is indicated where there 
are, "[s]erious symptoms (e.g. suicidal ideation, sever 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g. no friends, unable to keep a job)."  A score of 31-40 
is indicated where there is "[s]ome impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family 
and is unable to work; child frequently bears up younger 
children, is defiant at home, and is failing at school.)"

The Board finds that the medical evidence from indicates that 
the Veteran meets the criteria for a 100 percent rating for 
her major depressive disorder from the date of her claim for 
increase, June 23, 2005.  

The list of seven symptoms in Diagnostic Code 9411 are 
intended to describe the total occupational and social 
impairment of a person with certain mental disorders. But it 
is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified.  38 C.F.R. § 4.21. Moreover, with respect 
to mental disorders, it is not the symptoms, but their 
effects, that determine the level of impairment.  See 61 Fed. 
Reg. 52,697 (October 8, 1996) (comments accompanying 
amendments to the schedule of criteria for mental disorders).  
The severity of the effects of a mental disorder determines 
the rating, and to be assigned a 100 percent rating, a mental 
disorder must cause total occupational and social impairment.  
Id.  

The Veteran received a GAF score of 38 in August 2005 and 40 
in May 2006.  In various VA treatment records from November 
2007 to January 2009 the Veteran's GAF score was 35, which 
reflects total impairment in her social and occupational 
functioning.  A subsequent GAF score in July 2009 was 45, 
which still reflects serious symptoms.  Other evidence in the 
record supports the conclusion that the Veteran now 
experiences total social and employment impairment.  The 
October 2008 VA examiner specifically noted that the Veteran 
suffered from recurrent suicidal ideation, short term memory 
problems caused by poor concentration, difficulty maintaining 
basic activities of daily living and was unable to obtain or 
maintain employment, due to her major depressive disorder.  
Given the October 2008 VA examiner's comments, various VA 
treatment records, the Veteran's GAF scores, and her 
symptoms, the record more nearly approximates total 
occupational and social impairment than the deficiency in 
occupational and social impairment contemplated in a 70 
percent disability rating.  See 38 C.F.R. § 4.7 (when there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating).  Therefore, the Board finds that 
the medical evidence indicates that the Veteran meets the 
criteria for a 100 percent rating for her major depressive 
disorder from the date of her claim for increase, June 23, 
2005.  

In light of the favorable determination contained herein to 
100 percent for major depressive disorder, further 
development with regard to VA's duties to notify and assist 
for the claim of entitlement to an increased rating for major 
depressive disorder would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Duties to Notify and to Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  
Section 3.159 was amended, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter, to eliminate the requirement that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. § 3.159 
(2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, and of the evidence needed 
to substantiate her claim for an increased rating for her 
recurrent left ankle sprain by a letter in October 2005.  In 
a March 2006 letter, the Veteran was given the specific 
notice required by Dingess, supra.  This was followed by a 
subsequent readjudication in June 2006.  

The Board finds that despite any deficiency in providing 
notice the Veteran is not prejudiced in this matter.  She was 
given the diagnostic codes and rating criteria for disability 
in the rating decision and statement of the case.  This 
notification shows that that a reasonable person could be 
expected to understand what was needed to substantiate the 
claim.  Further, the Veteran has been represented by a 
Veteran's Service Organization during this appeal process and 
has had a meaningful opportunity to assist in development of 
her claim.  Thus, the Veteran was accordingly made well aware 
of the requirements for increased evaluations pursuant to the 
applicable diagnostic criteria.  The Veteran described how 
the disability impacted her daily activities in her November 
2005 and June 2007 VA examinations.  Consequently, it is also 
demonstrated that she had actual knowledge of the specific 
rating criteria for the disability, and why higher ratings 
had not been assigned, as well as an opportunity to present 
evidence and argument to support a higher rating.  

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support her claim.  
The record contains her service treatment records and VA 
medical records.  Private medical records have been obtained.  
The Veteran was given VA medical examinations in connection 
with the claim.  The Veteran testified before the 
undersigned.  Statements from the Veteran and her 
representatives are associated with the claims file.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  Neither the 
Veteran nor her representative has indicated that there are 
any available additional pertinent records to support her 
claim.  

The Board is satisfied that the originating agency properly 
processed the Veteran's claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claims by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

The July 30, 2007 Board decision as it relates to the issue 
of an increased disability rating for recurrent left ankle 
sprains, status post Brostrom reconstruction, is vacated.

A disability rating in excess of 10 percent for rating for 
recurrent left ankle sprains prior to June 7, 2007 is denied. 

A disability rating of 20 percent, but no higher, from 
June 7, 2007 for recurrent left ankle sprains is granted, 
subject to the law and regulations regarding the payment of 
monetary benefits.  

An increased rating of 100 percent for major depressive 
disorder from June 23, 2005 is granted, subject to the law 
and regulations regarding the payment of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


